      Case 4:20-cv-02374 Document 8 Filed on 08/31/20 in TXSD Page 1 of 3
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 31, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ADREAN ARRINGTON,                           §
SPN #01928063,                              §
                                            §
           Plaintiff,                       §
                                            §
vs.                                         §   CIVIL ACTION NO. H-20-2374
                                            §
SHERIFF ED GONZALEZ, et al.,                §
                                            §
           Defendants.                      §
                                            §

                          MEMORANDUM AND ORDER

      The defendants, Harris County Sheriff Ed Gonzalez, Chief Deputy Darryl

Coleman, and Medical Director Dr. Laxman Sunder, removed this prisoner civil

rights action that was filed originally in state court by the plaintiff, Adrean Arrington

(SPN #01928063), concerning conditions of confinement at the Harris County Jail.

On July 8, 2020, the Court issued an order directing the plaintiff to provide a more

definite statement of his claims within thirty days [Doc. # 6]. The Court admonished

the plaintiff that his failure to respond within the time allowed would result in

dismissal of this action for want of prosecution under Rule 41(b) of the Federal Rules

of Civil Procedure without further notice [Id. at 7]. To date, the plaintiff has not

attempted to comply with the Court’s order as directed and his time to do so has

expired.
     Case 4:20-cv-02374 Document 8 Filed on 08/31/20 in TXSD Page 2 of 3




      In addition, the defendants have filed a motion to dismiss the plaintiff’s

complaint for failure to state a claim upon which relief may be granted [Doc. # 7].

The defendants assert qualified immunity and note that the conclusory allegations

lodged by the plaintiff fail to demonstrate personal involvement in the complained

of conditions of confinement or deliberate indifference on their part to his health and

safety. The plaintiff has failed to respond to the defendants’ motion and he has not

otherwise provided facts in support of his claim that they are liable under 42 U.S.C.

§ 1983.

      In order to successfully plead a cause of action under 42 U.S.C. § 1983, a

plaintiff must articulate “facts that illustrate the defendants’ participation in the

wrong alleged.” Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986). At a

minimum, a civil rights plaintiff must “specify the personal involvement of each

defendant.” Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992). Even under the

lenient standard of review that applies to pro se pleadings, the allegations asserted

by the plaintiff in this instance are insufficient to establish that the defendants had

the requisite personal involvement. Likewise, he does not allege facts showing that

the defendants were both (1) aware of facts from which an inference of an excessive

risk to the prisoner’s health or safety could be drawn; and (2) that they actually drew

an inference that such potential for harm existed. See Farmer v. Brennan, 511 U.S.

825, 827 (1994).     Under these circumstances, the plaintiff has not articulated
                                          2
     Case 4:20-cv-02374 Document 8 Filed on 08/31/20 in TXSD Page 3 of 3




sufficient facts to state a claim upon which relief may be granted under 42 U.S.C. §

1983 or to overcome the defendants’ assertion of qualified immunity.

      Accordingly, the Court ORDERS as follows:

         1. The defendants’ motion to dismiss [Doc. # 7] is GRANTED.

         2. The complaint filed by Adrean Arrington is DISMISSED for failure to

            state a claim upon which relief may be granted under Rule 12(b)(6) of

            the Federal Rules of Civil Procedure and 28 U.S.C. § 1915A(b). The

            dismissal is without prejudice.

         3. Arrington is advised that he may seek relief from this decision by

            making a proper showing of good cause under Rule 60(b) of the Federal

            Rules of Civil Procedure, which must be accompanied by a response to

            the Court’s order for a more definite statement [Doc. # 6] or an

            amended complaint that cures the defects identified by the defendants.

      The Clerk will provide a copy of this order to the parties.

                                    August 31
      SIGNED at Houston, Texas on _____________________________, 2020.



                                _____________________________________
                                           NANCY F. ATLAS
                                SENIOR UNITED STATES DISTRICT JUDGE

                                             NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE

                                          3
